DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4 the applicant recites “a plurality of the latching members”, however line 3 only recites “a latching member”.  It is unclear to the examiner how many latching members are being claimed.  Appropriate clarification and correction is required.
Regarding claim 1, line 4, the applicant recites “at least partially therearound”, it is unclear what is being claimed. What is therearound being referred to?  Appropriate clarification is required.
Claim 5 recites the limitation "the sidewall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the sidewall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not directly named are rejected for being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen (6899201) in view of Jackson (7222696).  
Thiessen discloses
 a plurality of cage rings 10, each cage ring having a length, as best seen in the marked-up figure below;

    PNG
    media_image1.png
    1156
    889
    media_image1.png
    Greyscale

the cage rings each having a plurality of latching members, as best seen in Figure 4,  spaced along the length of the respective cage rings, at least one of the latching members having a retaining member 28, but fails to disclose a retaining member moveable between a retaining and non-retaining position wherein at least a portion of the retaining member extends at least partially away from the body thereby increasing a portion of the outer surface area around the latching member and when in a non-retaining position decreases the outer surface area around the latching member.  

    PNG
    media_image2.png
    634
    543
    media_image2.png
    Greyscale
  

Regarding claim 2 Jackson discloses the retaining member 38, having a retaining end extending distal the latching member body 36; 
wherein the latching members each have a latching member aperture extending through at least a portion of the body of the latching member, wherein the retaining member is positioned at least partially within the aperture, as best seen in Figure 6; and,  

    PNG
    media_image3.png
    518
    663
    media_image3.png
    Greyscale


Regarding claim 3 Thiessen discloses wherein the latching members, each have an anchoring end proximate the cage ring and a retaining end distal the anchoring end, and the retaining member is positioned proximate the retaining end of at least one of the latching members, as best seen in Figure 6.  
Regarding claim 4 Thiessen discloses a plurality of anchor plates 24, spaced along the length of the respective cage rings, wherein the anchor plates couple one or more of the latching members to the cage rings, as best seen in Figures 6 and 8.  
 Regarding claim 5 Jackson discloses the latching member 32, having a cavity extending at least partially therein; 

    PNG
    media_image4.png
    518
    663
    media_image4.png
    Greyscale
 

the latching member aperture extending along at least a portion of the sidewall proximate the cavity such that the cavity creates a passageway from the exterior of the latching member to the interior of the cavity; and 
wherein a portion of the retaining member is retained inside the cavity and a portion of the retaining member extends outside of the cavity through the aperture, as best seen in Figure 6.
Regarding claim 10 Thiessen discloses a plurality of cage rings 10, as best seen in the marked-up figure above, each cage ring having an outer surface along a length of the cage ring, the length extending between a first coupling  end and a second coupling  end, of the cage ring, as best seen in Figure 2; 
the cage rings each having a plurality of the latching members, as best seen in Figure 6, spaced along the length of the outer surface of each respective cage ring, a plurality of cage ring connecting members 34, extending between at least two cage rings, as best seen in Figure 7, each cage ring connecting member having a first ring securing portion and a second ring securing portion, as best seen in Figure 6, wherein each of the first ring securing portions and the second ring securing portions contain an aperture (not shown), extending therethrough; 
wherein the first ring securing portion of one cage ring connecting member couples to a cage ring and the second ring securing portion of the same ring connecting member couples to another cage ring, as best seen in Figure 7; and 
wherein the cage ring connecting members 34, are retained on the respective latching members in a position intermediate the cage ring and the respective retaining 
Jackson teaches the utility of the at least one of the latching members 32, having a body and having a retaining member 38, disposed along a side of the latching member, wherein a portion of the length of the retaining member extends outward away from the outer surface of the latching member, as best seen in Figure 5, 
wherein the retaining member is movable between a retaining position and a non-retaining position, as best seen in Figures 5 and 6; 
wherein, in the retaining position at least a portion of the retaining member extends at least partially away from the body of the latching member thereby increasing at least a portion of the outer surface area around the latching member at the retaining member location in relation to the outer surface area around the latching member proximate the retaining member, as best seen in Figures 5 and 6Page 6 of 13Appl. No. 15/876,103Reply to Office communication of July 29, 2019. 
The use of a latching member having a retaining member is commonly used in the art to prevent accidental withdrawal and to purposely remove the latching member.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latching member of Thiessen with the latching member having a retaining member as taught by Jackson so as to prevent accidental withdrawal and to purposely remove the latching member.   

wherein the latching members 32, each have a latching member aperture extending through a portion of the body of the latching member, wherein the retaining member is positioned within the aperture, as best seen in the marked-up figures above; 
the retaining member being movable between the retaining position and the non-retaining position, wherein in the retaining position the retaining end of the retaining member extends further outward from the aperture than when the retaining member is in its non-retaining position, as best seen in Figures 5 and 6.  The use of a latching member having a retaining member is commonly used in the art to prevent accidental withdrawal and to purposely remove the latching member.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latching member of Thiessen with the latching member having a retaining member as taught by Jackson so as to prevent accidental withdrawal and to purposely remove the latching member. 
  
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen (6899201) in view of Jackson (7222696) in view of Baus et al. (6872039).  Thiessen in view of Jackson discloses a resilient member/flexible steel spring, as recited in column 5, lines 14-16, contained within the cavity of the latching member, the resilient member being compressible to allow for compression of the resilient member when pressure is applied to at least a portion of the retainment member, and the .  
Baus et al. teaches the utility of a pin/latch member having retaining member 32, having an underside, as best seen in Figure 6, and  Page 4 of 13Appl. No. 15/876,103 Reply to Office communication of July 29, 2019 
wherein a portion of the resilient member 54 is in contact with the underside of the retaining member 32.  The use of a resilient member contacting the underside of the retaining member is commonly use in the art to urge the resilient in an upward and outside of the dimension of the shaft of the pin to prevent or allow disengagement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latch member of Thiessen in view of Jackson with the pin/latch member having a resilient member in contact with the underside of the retaining member as taught by Baus et al. so as to urge the resilient in an upward and outside of the dimension of the shaft of the pin to prevent or allow disengagement.

    PNG
    media_image4.png
    518
    663
    media_image4.png
    Greyscale
; 
the cavity ending at an innermost inner wall within the latching member;  Page 7 of 13Appl. No. 15/876,103 Reply to Office communication of July 29, 2019 
the latching member aperture extending along a portion of the sidewall proximate the cavity such that the cavity creates a passageway from the exterior of the latching member to the interior of the cavity; 
wherein a portion of the retaining member is retained inside the cavity and a portion of the retaining member extends outside of the cavity through the aperture; 
a resilient member contained within the cavity of the latching member, as recited in column 5, lines 14-16; 
the resilient member being compressible to allow for compression thereof when pressure is applied to the retainment member, and wherein the resilient member is 
Baus et al. teaches the utility of a pin/latch member having retaining member 32, having an underside, as best seen in Figure 6, and  Page 4 of 13Appl. No. 15/876,103 Reply to Office communication of July 29, 2019 
wherein a portion of the resilient member 54 is in contact with the underside of the retaining member 32.  The use of a resilient member contacting the underside of the retaining member is commonly use in the art to urge the resilient in an upward and outside of the dimension of the shaft of the pin to prevent or allow disengagement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latch member of Thiessen in view of Jackson with the pin/latch member having a resilient member in contact with the underside of the retaining member as taught by Baus et al. so as to urge the resilient in an upward and outside of the dimension of the shaft of the pin to prevent or allow disengagement.    

Allowable Subject Matter
Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/30/20 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 12 of the remarks.  The applicant states that the Thiessen hoop is lighter by utilizing keyholes which remove material rather than adding items such as latching members as claimed by claimed invention, making the hoops heavier.  The examiner acknowledges that the Thiessen discloses a hoop which is lightweight and easy to manipulate, however it should also be noted that the examiner is not suggesting the addition of component which may add weight.  The examiner notes the Thiessen reference discloses a ring, and a latching member wherein the latching member has a retaining member as claimed.  The Jackson reference teaches the utility of a moveable retaining member used to prevent accidental withdrawal and to purposely remove the latching member.  The applicant’s attention is drawn to page 14 of the remarks.  The applicant states that the addition of a flap member would not replace or enhance and portion of Thiessen’s invention.  The examiner would like to note that as taught by Jackson the flap 36 on the latching member/locking pin 32 secures a longitudinal component to a supporting component via locking members through holes just as does the claimed invention.
The examiner notes that an examiner’s amendment was proposed, but declined by the applicant. The examiner suggests the applicant consider the After Final Consideration Pilot 2.0 (AFCP 2.0) which has been extended through September 30th, 2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634